 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE REYMUNDO LEAL,                                 Case No.: 1:19-cv-01381-LJO-SKO

12                       Plaintiff,
                                                          ORDER GRANTING APPLICATION TO
13           v.                                           PROCEED IN FORMA PAUPERIS AND
                                                          DIRECTING PAYMENT
14    KINGS COUNTY SHERIFF, KINGS                         OF INMATE FILING FEE BY THE SHERIFF
      COUNTY PROBATION, MAZUKA,                           OF THE KINGS COUNTY JAIL
15    Probation Officer at Kings County
      Probation,                                          (Doc. 2)
16
                         Defendants.
17

18          Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983 and has requested
19   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Doc. 2.) Plaintiff has made the
20   showing required by § 1915(a) and accordingly, the request to proceed in forma pauperis will be
21   granted. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.
22   § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of
23   the preceding month’s income credited to Plaintiff’s trust account. The Sheriff of the Kings County
24   Jail is required to send to the Clerk of Court payments from Plaintiff’s account each time the amount
25   in the account exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
26          As to the status of his complaint, Plaintiff is advised that, pursuant to 28 U.S.C. §
27   1915(e)(2), the court must conduct an initial review of every pro se complaint proceeding in forma
28   pauperis to determine whether it is legally sufficient under the applicable pleading standards. The
                                                        1
 1   court must dismiss a complaint, or portion thereof, if the court determines that the complaint is

 2   legally frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

 3   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2). If the

 4   court determines that the complaint fails to state a claim, leave to amend may be granted to the

 5   extent that the deficiencies in the complaint can be cured by amendment. Plaintiff’s complaint will

 6   be screened in due course.

 7             If appropriate after the case has been screened, the Clerk of Court will provide Plaintiff with

 8   the requisite forms and instructions to request the assistance of the United States Marshal in serving

 9   the defendants pursuant to Federal Rule of Civil Procedure 4.

10             Based on the foregoing and good cause appearing, IT IS HEREBY ORDERED that:

11             1.      Plaintiff’s application to proceed in forma pauperis (Doc. 2) is GRANTED.

12             2.      The Sheriff of the Kings County Jail or his designee shall collect payments from

13   Plaintiff’s prison trust account in an amount equal to twenty per cent (20%) of the preceding

14   month’s income credited to the prisoner’s trust account, and shall forward those payments

15   to the Clerk of Court each time the amount in the account exceeds $10.00, in accordance with

16   28 U.S.C. § 1915(b)(2), until a total of $350.00 has been collected and forwarded to the Clerk

17   of Court. The payments shall be clearly identified by the name and number assigned to this

18   action.

19             3.      The Clerk of Court is directed to serve a copy of this order and a copy of Plaintiff’s

20   in forma pauperis application on the Sheriff of the Kings County Jail, via the court’s electronic case
21   filing system (CM/ECF).

22             4.      The Clerk of Court is directed to serve a copy of this order on the Financial

23   Department, U.S. District Court, Eastern District of California, Sacramento Division.

24
     IT IS SO ORDERED.
25

26   Dated:         October 4, 2019                                  /s/   Sheila K. Oberto              .
                                                           UNITED STATES MAGISTRATE JUDGE
27

28
                                                          2
